Citation Nr: 1116831	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  06-29 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a initial compensable disability rating for service-connected human immunodeficiency virus (HIV) prior to July 21, 2006, and in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from October 1981 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for HIV but denied a compensable disability rating therefor.  Subsequently, in a June 2009 rating decision, a 10 percent disability rating was awarded effective July 21, 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is warranted for additional development and consideration of the Veteran's claim in which he is seeking a higher disability rating for his service-connected HIV, which includes all manifestations and/or residuals thereof.  In this regard, it is noted that, except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately unless the conditions constitute the same disability or the same manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  The appellant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262.

Treatment records from the National Naval Medical Center show that the Veteran has been seen approximately every six months since April 2004 for following of his HIV.  These records show that, in October 2006, the Veteran's platelet count had gradually dropped and he was diagnosed to have thrombocytopenia.  It was indicated that antiretroviral medication was not needed at that time as his CD4 was stable, but may be needed in the future if his thrombocytopenia worsens.  In May and June of 2007, the Veteran's platelet count was 49 K/UL and 60 K/UL, respectively.  A June 2007 note indicates that the Veteran's immune system was probably very revved up dealing with a rising HIV viral load and the platelets were collateral damage.  He was placed on Atripla (Emtricitabine/Tenofovir/Efavirenz).  A November 2007 note indicates that the Veteran's platelet count had improved (149 K/UL per lab report).  An April 2008 note indicates that the Veteran's thrombocytopenia had resolved with the initiation of antiretroviral therapy.

Based upon this evidence, it appears that the Veteran's thrombocytopenia is related to his service-connected HIV.  It is not apparent, however, whether the thrombocytopenia is a separate and distinct disability requiring separate service connection and evaluation from his HIV or whether it is merely part of the HIV process and, therefore, is contemplated within Diagnostic Code 6351.  To that issue, the Board notes that VA's rating schedule contains separate Diagnostic Codes for HIV-related illnesses and thrombocytopenia.  

HIV-related illnesses are evaluated under Diagnostic Code 6351 which provides a zero percent disability rating when HIV infection is asymptomatic, following initial diagnosis, with or without lymphadenopathy or decreased T4 cell count.  A 10 percent rating is warranted following development of definite medical symptoms, T4 cell count of 200 or more and less than 500, and on approved medication(s); or with evidence of depression or memory loss with employment limitations.  A 30 percent rating is appropriate where there is recurrent constitutional symptoms, intermittent diarrhea, and requires approved medication(s); or minimum rating with T4 cell count less than 200, or hairy cell leukoplakia, or oral candidiasis.  A 60 percent rating is warranted when there are refractory constitutional symptoms, diarrhea, and pathological weight loss; or the minimum rating following development of AIDS-related opportunistic infection or neoplasm.  A 100 percent rating is warranted for AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; or an HIV-related illness with debility and progressive weight loss, without remission, or few or brief remissions.  Note (2) states that psychiatric or central nervous system manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluation results, but not in combinations with percentages otherwise assignable above.  38 C.F.R. § 4.88b.  

Thrombocytopenia is rated under 38 C.F.R. § 4.117, Diagnostic Code 7705.  This Diagnostic Code provides a noncompensable disability rating when there is a stable platelet count of 100,000 or more.  A 30 percent disability rating is warranted when there is stable platelet count between 70,000 and 100,000, without bleeding.  A 70 percent disability rating is warranted when the platelet count is between 20,000 and 70,000, not requiring treatment, without bleeding.  A maximum 100 percent disability rating is warranted when the platelet count is less than 20,000, with active bleeding, requiring treatment with medication and transfusions.  Id.

In addition, it is unclear whether the thrombocytopenia continues to be a problem for the Veteran.  The Board notes that the last treatment note of record is from October 2008.  Subsequent medical records would be relevant to determine the current manifestations of the Veteran's HIV and their severity, including whether thrombocytopenia continues to be present.  

Consequently, the Board finds that additional development is necessary in order to obtain up to date medical records and a VA examination is needed in order to determine the current manifestations of the Veteran's HIV and obtain a medical opinion as to whether the Veteran's thrombocytopenia represents a separate and distinct disability related to his HIV or is merely a symptoms of his HIV.  

If it is determined that the Veteran's thrombocytopenia is a separate and distinct disability related to his HIV, then the AMC (or appropriate office) should consider whether secondary service connection is warranted and, if so, the appropriate disability rating assignable for this disability (including consideration of whether a staged rating is appropriate).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to complete a release form authorizing VA to obtain his medical records from the National Naval Medical Center in Bethesda, Maryland, for treatment received subsequent to October 2008, or for any other private medical care provider who has treated the Veteran since then.  He should be also asked to identify what, if any, VA medical facilities at which he has received treatment for his HIV.  The Veteran should be advised that, in lieu of submitting a completed release form for any private medical care providers, he can submit these medical records to VA himself.  If theVeteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

2.  When the above development has been accomplished and any available evidence has been obtained, the Veteran should be scheduled for a VA HIV-Related Illnesses examination.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed, and provide a complete rationale for all conclusions and opinions.

All necessary tests and studies should be conducted in order to ascertain the current manifestations of the Veteran's service-connected HIV and their severity.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  

In addition, the examiner should consider whether the Veteran's thrombocytopenia as shown in the private treatment records is a separate and distinct disability related to the Veteran's service-connected HIV or whether it is part of the HIV process and thus merely a symptoms of his HIV.

3.  Thereafter, the Veteran's claim should be readjudicated.  In readjudicating the Veteran's claim, consideration should be given as to whether the Veteran's thrombocytopenia represents a separate and distinct disability related to his HIV such that it should be separately service-connected and given a separate disability rating (including contemplation of whether a staged rating is appropriate) .  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


